Title: To Alexander Hamilton from Zebulon M. Pike, 21 October 1799
From: Pike, Zebulon M.
To: Hamilton, Alexander


          
            Sir,
            Trenton Octor 21. 1799
          
          Capt. Shoemaker having sent me on to this Place Under an Idea that You was in this Town, I have forwarded his letter and as the Business of the Pay Officer will detain me a Day or two, should You have any arrangement with Respect to the Clothing to make, I should be Honord By Receving your command.
          Capt. Shoemaker directed me to inquire of you if the Contractors furnish’d him with Contingent Money for to defray the expence of the March of the Detachment &c—or whether he should expect other arrangements—I am Sir Your Most Obedient Humble Servant
          
            Zebn. M Pike
             Liet. 2d US. Reg Inf.
          
          Majr. Genl Hamilton
        